DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-9, 11, 13, 15, 18-19 and 27-29 are pending.
Claims 13, 15, 18, 19, 28 and 29 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1, 4-9, 11, and 27 are being examined on the merits.  

Rejections Withdrawn
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/599,374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/826,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	In view of the terminal disclaimers filed 02/15/2022, the provisional double patenting rejections in view of copending applications 16/826,405 and 17/599,374 have been withdrawn.  

Rejections Maintained
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (Sugimori et al., J. Med. Chem. 1998 Vol. 41 2308-2318, of record) in view of Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509, of record), ADC Review (ADC Review editorial team; Published March 22, 2019; available online at: https://www.adcreview.com/the-review/linkers/what-are-stable-linkers/ ; accessed 10/15/2021, of record), Rabuka (WO 2015/081282 A1; Published 06/04/2015, of record), Smith (Smith, et al., ACS Med. Chem. Lett. 2018, Vol. 9, pp 56-60; published December 6th 2017, of record), and Koniev (Koniev, et al., Chem. Soc. Rev. 2015 Vol. 44 5495-5551, of record).
	Regarding claim 1, Sugimori teaches Compound 34, which has a structure that is identical to the instant Drug Linker of formula I, with an amino group at the position where RL is attached to the amino group of the Drug Linker of formula I (Sugimori, p 2309, Scheme 1, Compound 34):


    PNG
    media_image1.png
    366
    442
    media_image1.png
    Greyscale

	Sugimori teaches that compound 34, a topoisomerase inhibitor, was determined to have anti-tumor activities, including reduced cell viability, in a variety of cancer cell lines (Sugimori, p 2310, Table 1).  
	Sugimori does not teach of a linker comprising a PEG moiety.  Sugimori does not teach of a linker comprising an NH2Val-AlaCO2H moiety.  Sugimori does not teach of a linker comprising a maleimide group (such as GL-1).
	Kim teaches that a conjugating a monoclonal antibody (mAb) with a cytotoxic agent coupled with a linker, such as the compound of claim 1, forming an ADC and that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity improved therapeutic efficacy of the mAb (Kim, p 495, ¶ 4).  Kim further teaches that Doxorubicin, a topoisomerase inhibitor, such as the compound of Sugimori, is an effective drug for making ADCs (Kim, p 501, ¶ 2).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
	ADC Review teaches that the dipeptide Val-Ala is an enzymatically cleavable linker that takes advantage of the ADC targeting mechanism which involves sequential binding of the ADC to its antigen and internalization of the ADC-antigen complexes through the endosomal-lysosomal pathway (ADC Review, p 3, ¶ 1).  

	Regarding the subject of linkers, Smith teaches of an ADC comprising an Ala-Val linker followed by 8 PEG groups followed by an amide group followed by 2 methylene groups followed by a maleimide group (GL-1) (Smith, p 58, Scheme 2):

    PNG
    media_image2.png
    214
    633
    media_image2.png
    Greyscale

	Please note that with respect to the PEG chain that the structures:

    PNG
    media_image3.png
    404
    768
    media_image3.png
    Greyscale

… are equivalent.  The bottom way of drawing the structure is more in line the structure X as drawn in the claims.  Here, a=0, b1=0, b2 = 8, c1 = 1, c2 =0, d = 2 and GL = GL-1.
	Koniev teaches that cysteine is perhaps the most convenient target for bioconjugation owing to the exceptionally high nucleophilicity of its sulfhydryl side chain (Koniev, p 5504, ¶ 8).  Koniev teaches that maleimides (such as GL-1) were introduced as early as 1949 as cysteine-specific reagents and that 
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Sugimori, Kim, Smith, ADC review and Koniev.  The result of this combination would be a drug (compound 34 of Sugimori) linked to a linker comprising (starting from the moiety closest to the drug and getting further away): 1) a Val-Ala dipeptide moiety, 2) 8 PEG moieties, 3) an amide moiety, 4) two methylene moieties and a 5) maleimide moiety.  The motivation behind making such a combination would be to make a compound comprising: 1) the topoisomerase inhibiting drug and 2) a linker comprising: a) an enzymatically cleavable Val-Ala dipeptide moiety, b) a hydrophilic PEG moiety, c) an amide moiety linking the PEG moiety to the crosslinker and d) a maleimide crosslinker capable of selectively forming bonds with free sulfhydryl groups.  The overall purpose of this combination would be to create a drug-linker-crosslinker platform that could be used to generate a wide variety of ADCs.  This platform could be used to create compounds that could be used in methods of treating a multitude of diseases, provided said diseases are caused by disease cells overexpressing biomolecules targetable by ligands such as antibodies and antibody fragments.  Kim teaches that ADCs comprise a way to deliver cytotoxic drugs specifically to tumor cell in order to enhance clinical efficacy (Kim, p 495, ¶ 4).  Kim also teaches that topoisomerase inhibitors are acceptable drugs for use in ADCs (Kim, p 501, ¶ 2).  A linker comprising a linker comprising a PEG moiety, a Val-Ala dipeptide moiety and a maleimide moiety would be beneficial because: (1)  the PEG moiety in the linker provides the benefits of increased serum half-life and decreased immunogenicity as taught by Rabuka (Rabuka, ¶ 00554), (2) the Val-Ala dipeptide moiety in the linker allows for the drug to be enzymatically cleaved from the antibody-antigen complex following cellular internalization and incorporation into a lysosome, as taught by ADC review (ADC Review, p 3, ¶ 1), and (3) the maleimide group at the end of the linker allows for conjugation of the linker to the antibody via free thiols on cysteines as taught by Koniev (Koniev, p 5505, ¶ 8). One of . 
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
The Declaration under 37 CFR 1.132 filed 02/15/2022 is insufficient to overcome the rejection of claims 1, 4-9, 11 and 27 based upon 35 USC § 103 as set forth in the last Office Action.  The 35 USC § 103 rejection incorporated known art elements from 5 sources.  These art elements were: 1) the drug moiety 2) the Val-Ala dipeptide moiety, 3) 8 PEG moieties, 4) an amide moiety, 5) two methylene moieties and 6) a maleimide moiety.  The argument articulated in the Declaration filed 02/15/2022 was based on the presence of a PABC spacer in the ADC arrived at by combining these known art elements.  There was no PABC spacer included in the ADC arrived at by combining the known art elements.  Each individual art element was included for a reason summarized in the table below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 Hence, the arguments made in the Declaration of 02/15/2022 are not commensurate with the scope of the rejection.  
The second reason why the Declaration was non-persuasive has to do with the attachment point of the spacer (or peptide) to the drug moiety in Nakada (Nakada, et al., Bioorg Med Chem Lett, 2016 (26) 1542-1545, of record).  


    PNG
    media_image5.png
    256
    494
    media_image5.png
    Greyscale

Note that the point at which the linker is attached in Nakada is in the cyclohexene ring of the drug, whereas the linker in the instant application is attached to an exocyclic amine attached to an aromatic ring.  The point of attachment in the instant application is planar, whereas the point of attachment in Nakada is non-planar.  Hence, one of ordinary skill in the art would not expect the steric hinderance phenomenon observed by Nakada in the molecule of the instant application due to the planar nature of the point of attachment.  


Conclusion
Claims 1, 4-9, 11, and 27 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN L VAN DRUFF/Examiner, Art Unit 1643 

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643